Exhibit 10.1

Conformed as of August 8, 2017

 

 

SECOND RECEIVABLES PURCHASE AGREEMENT

Dated as of February 24, 2017

among

CONN’S RECEIVABLES WAREHOUSE, LLC

as Purchaser,

CONN APPLIANCES RECEIVABLES FUNDING, LLC

as Seller,

CONN CREDIT I, L.P.,

as Original Seller

and

CONN’S RECEIVABLES WAREHOUSE TRUST

as Receivables Trust

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      1  

SECTION 1.1

  Certain Defined Terms      1  

SECTION 1.2

  Accounting and UCC Terms      2  

ARTICLE II

  AMOUNTS AND TERMS OF THE PURCHASES      3  

SECTION 2.1

  Purchase of Receivables      3  

SECTION 2.2

  Purchase Price      3  

SECTION 2.3

  Payment of Purchase Price      3  

SECTION 2.4

  Returns and Refinancings      3  

SECTION 2.5

  Allocations of Collections      4  

ARTICLE III

  CONDITIONS TO PURCHASES      4  

SECTION 3.1

  Conditions Precedent to Receivables Trust’s Purchase      4  

SECTION 3.2

  Conditions Precedent to Seller’s Sale      5  

ARTICLE IV

  REPRESENTATIONS AND WARRANTIES      5  

SECTION 4.1

  Representations and Warranties of the Parties      5  

SECTION 4.2

  Additional Representations and Reaffirmation of the Seller      6  

SECTION 4.3

  Additional Representations of the Seller      8  

ARTICLE V

  GENERAL COVENANTS      9  

SECTION 5.1

  Affirmative Covenants of the Seller      9  

SECTION 5.2

  Negative Covenants of the Seller      13  

ARTICLE VI

  ADMINISTRATION AND COLLECTION OF RECEIVABLES      14  

SECTION 6.1

  Collection Procedures      14  

SECTION 6.2

  Limitation on Liability of the Seller and Others      15  

SECTION 6.3

  Responsibilities of the Seller      15  

SECTION 6.4

  Repossessed Merchandise      15  

ARTICLE VII

  INDEMNIFICATION      16  

SECTION 7.1

  Indemnities by the Seller      16  

ARTICLE VIII

  MISCELLANEOUS      16  

SECTION 8.1

  Amendments, Etc.      16  

SECTION 8.2

  Notices Etc.      16  

SECTION 8.3

  No Waiver; Remedies      16  

SECTION 8.4

  Binding Effect; Governing Law      17  

SECTION 8.5

  Costs, Expenses and Taxes      17  

SECTION 8.6

  No Bankruptcy Petition      17  

SECTION 8.7

  Acknowledgment of Assignments      17  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.8

  Waiver of Setoff      18  

SECTION 8.9

  Severability      18  

SECTION 8.10

  Counterparts      18  

SECTION 8.11

  Jurisdiction; Consent to Service of Process      18  

SECTION 8.12

  Third-Party Beneficiaries      19  

SECTION 8.13

  Confirmation of Intent      19  

SECTION 8.14

  Section and Paragraph Headings      19  

SECTION 8.15

  Interest      19  

SECTION 8.16

  Limitation of Liability      20  

SECTION 8.17

  Effectiveness of Agreement      20  

 

Exhibit A    Bill of Sale Schedule I    Receivables Schedule Schedule II   
Offices Where Books, Records, Etc. Evidencing Receivables are Kept Schedule III
   List of Trade Names Schedule IV    2017-PV1 Ineligible Receivables

 

 

-ii-



--------------------------------------------------------------------------------

SECOND RECEIVABLES PURCHASE AGREEMENT

SECOND RECEIVABLES PURCHASE AGREEMENT dated as of February 24, 2017, by and
among CONN APPLIANCES RECEIVABLES FUNDING, LLC, a Delaware limited liability
company, as seller (the “Seller”), solely with respect to Section 4.2., CONN
CREDIT I, L.P., as original seller (the “Original Seller”), CONN’S RECEIVABLES
WAREHOUSE, LLC, a Delaware limited liability company, as purchaser (the
“Purchaser”) and CONN’S RECEIVABLES WAREHOUSE TRUST, a Delaware statutory trust,
as receivables trust (the “Receivables Trust”).

W I T N E S S E T H:

WHEREAS, from time to time, the Seller intends to sell Receivables originated by
Conn Appliances, Inc. (the “Originator”), to or at the direction of the
Purchaser on the terms and subject to the conditions set forth in this
Agreement;

WHEREAS, Purchaser, as the sole beneficial owner of the Receivables Trust as of
the Note Initial Increase Date, desires that the Receivables and other assets
sold hereunder be assigned directly by the Seller to the Receivables Trust.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Defined Terms. Capitalized terms used in this Agreement but
not defined herein shall have the meanings assigned to such terms in that
certain Servicing Agreement, dated as of February 24, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Servicing
Agreement”), among the Servicer, the Issuer, the Purchaser and Wells Fargo Bank,
National Association, as indenture trustee. This Agreement is the Second
Receivables Purchase Agreement referred to in the Servicing Agreement. As used
in this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Bill of Sale” means, with respect to each purchase of Receivables, a bill of
sale substantially in the form of Exhibit A.

“Cash Purchase Price” has the meaning assigned to that term in Section 2.3(a).

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
outstanding principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby.



--------------------------------------------------------------------------------

“Contract” means an Installment Contract related to a Receivable reflected on a
Schedule of Receivables set forth on Exhibit A to a Bill of Sale.

“Date of Processing” means, with respect to any transaction, the date on which
such transaction is first recorded in the Servicer’s computer files (without
regard to the effective date of such recordation).

“Highest Lawful Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received under this Agreement, under laws applicable to the Seller and the
Purchaser that are presently in effect or, to the extent allowed by law, under
such applicable laws that may hereafter be in effect and that allow a higher
maximum nonusurious interest rate than applicable laws now allow.

“Purchase Date” has the meaning assigned to that term in Section 2.1.

“Purchase Price” has the meaning assigned to that term in Section 2.2.

“Solvent” means with respect to any Person that as of the date of determination
both (A)(i) the then fair saleable value of the property of such Person is
(y) greater than the total amount of liabilities (including Contingent
Liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

SECTION 1.2 Accounting and UCC Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of the Consolidated
Parent before the Note Initial Increase Date; and all terms used in Article 9 of
the UCC that are used but not specifically defined herein are used herein as
defined therein.

 

2



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

SECTION 2.1 Purchase of Receivables.

(a) From time to time, when no Event of Default has occurred that is continuing
on such date, with the written consent of the Administrative Agent and pursuant
to a Bill of Sale, the Seller may sell, assign, transfer and convey directly to
the Receivables Trust at the direction of the Purchaser (each such date, a
“Purchase Date”), on the terms and subject to the conditions specifically set
forth herein, all of its right, title and interest, in, to and under (i) all
rights (but not any obligations) to, in and under each Contract, including all
Receivables related thereto and all Collections received thereon after the
applicable Cut-Off Date, reflected on the Schedule of Receivables set forth on
Exhibit A of the related Bill of Sale, (ii) all Related Security, (iii) the
First Receivables Purchase Agreement, (iv) all other property described in such
Bill of Sale, (v) all products and proceeds of the foregoing, including, without
limitation, insurance proceeds, and (vi) all Recoveries relating thereto.

(b) The parties to this Agreement intend that the transactions contemplated
hereby shall be, and shall be treated as, a purchase by the Receivables Trust
and a sale by the Seller of the Receivables and not as a lending transaction.
All sales of Receivables by the Seller hereunder shall be without recourse to,
or representation or warranty of any kind (express or implied) by, the Seller,
except as otherwise specifically provided herein. The foregoing sale,
assignment, transfer and conveyance does not constitute and is not intended to
result in a creation or assumption by the Purchaser or the Receivables Trust of
any obligation of the Seller or any other Person in connection with the
Receivables, the Contracts or any other agreements relating thereto, including,
without limitation any obligation to any Receivables Obligor.

SECTION 2.2 Purchase Price. The amount payable by the Purchaser (the “Purchase
Price”) for the Receivables sold to the Receivables Trust pursuant to each Bill
of Sale shall be set forth in such Bill of Sale and shall be payable by the
Purchaser on behalf of the Receivables Trust.

SECTION 2.3 Payment of Purchase Price.

(a) The Purchase Price for Receivables shall be paid by a cash payment made by
the Purchaser to the Seller in the amount set forth in the related Bill of Sale
(the “Cash Purchase Price”) and by the increase in the value of the Seller’s
equity interest in the Purchaser, and in turn the Purchaser’s equity interest in
the Receivables Trust, equal to the excess of the value of such Receivables over
the Cash Purchase Price.

(b) All payments hereunder shall be made not later than 2:00 p.m. (New York
time) on the related Purchase Date in lawful money of the United States of
America in same day funds to the bank account designated in writing by the
Seller to the Purchaser.

SECTION 2.4 Returns and Refinancings. The Seller may accept a return of
Merchandise for full or partial credit to, or make an adjustment (including,
without limitation, any adjustment resulting from the exercise of any “12-Month
Cash Option” or “18-Month Cash Option” under the Credit and Collection Policy)
in, the principal amount or finance or other charges accrued or payable with
respect to the related Receivable and may refinance any Receivable in connection
with the purchase of additional Merchandise or for other reasons, provided that,
with respect to the related Receivables, such credit, adjustment or refinancing
is made in accordance with the Credit and Collection Policies.

 

3



--------------------------------------------------------------------------------

SECTION 2.5 Allocations of Collections. For purposes of determining the
Aggregate Receivables Principal Balance of Receivables at any time, the
Purchaser and the Seller agree that the Seller shall apply all Collections on a
Receivable by Receivable basis.

ARTICLE III

CONDITIONS TO PURCHASES

SECTION 3.1 Conditions Precedent to Receivables Trust’s Purchase. The obligation
of the Receivables Trust to purchase, and the Purchaser to pay the Purchase
Price for, each Contract and the related Receivables hereunder on the related
Purchase Date is subject to the conditions precedent (any one or more of which
can be waived by the Purchaser and by the Administrative Agent) that (a) the
Indenture and the other Transaction Documents shall be in full force and effect
and all conditions to the related advance under the Indenture and the Note
Purchase Agreement shall have been satisfied or waived, (b) the Purchaser and
the Administrative Agent shall have received the following, each in form and
substance satisfactory to the Purchaser and the Administrative Agent and (c) the
conditions set forth in clauses (iii), (iv) and (v) shall have been satisfied:

(i) a copy of duly adopted resolutions of the Seller’s general partner
authorizing or ratifying the execution, delivery and performance of the
Transaction Documents to which it is a party, certified by the Seller’s
Secretary or Assistant Secretary;

(ii) a duly executed certificate of the Seller’s Secretary or Assistant
Secretary certifying the names and true signatures of the officers authorized on
behalf of the Seller to sign the Transaction Documents to which it is a party;

(iii) the Seller will have sent for filing and recorded with respect to itself
and with respect to all transfers of Contracts and Receivables from its
Affiliates occurring hereunder, at its own expense, UCC-1 financing statements
with respect to the Contracts and related Receivables in such manner and in such
jurisdictions as are necessary or desirable to perfect the Receivables Trust’s
ownership interest thereof under the UCC and delivered a file-stamped copy of
such UCC-1 financing statements or other evidence of such filings to the
Purchaser within five Business Days of the Note Initial Increase Date; and all
other action necessary or desirable, in the opinion of the Purchaser, the
Administrative Agent or the Indenture Trustee, to establish the Receivables
Trust’s ownership of the Contracts and related Receivables shall have been duly
taken;

(iv) the Seller shall have delivered to the Administrative Agent, the Purchaser,
the Receivables Trust and the Indenture Trustee the Receivables Schedule with
respect to such Purchase Date;

 

4



--------------------------------------------------------------------------------

(v) the Administrative Agent, the Purchaser and the Indenture Trustee shall have
received photocopies of reports of UCC searches in the central filing office of
the Originator and the Seller and any necessary local offices of the Originator
and the Seller with respect to the Receivables reflecting the absence of Liens
thereon, except the Liens created hereunder, Liens against the Originator in
favor of Conn Credit I, L.P., Liens pursuant to the Indenture in favor of the
Indenture Trustee and Liens as to which the Purchaser has received UCC
termination statements or instruments executed by secured parties releasing any
conflicting Liens in the Contracts, Receivables and other assets purchased
pursuant to Section 2.1(a); and

(vi) the Administrative Agent, the Purchaser, the Receivables Trust and the
Indenture Trustee shall have received such other approvals, documents,
certificates and opinions as the Administrative Agent, Purchaser or the
Indenture Trustee may request.

SECTION 3.2 Conditions Precedent to Seller’s Sale. The obligation of the Seller
to make sales hereunder is subject to the conditions precedent that the Seller
shall have received on or before the date of such sale the following, each
(unless otherwise indicated) dated the day of such sale and in form and
substance satisfactory to the Seller:

(a) a copy of duly adopted resolutions of the Purchaser authorizing this
Agreement, the documents to be delivered by the Purchaser hereunder and the
transactions contemplated hereby, certified by the Secretary or Assistant
Secretary of the Purchaser; and

(b) a duly executed certificate of the Secretary or Assistant Secretary of the
Purchaser certifying the names and true signatures of the officers authorized on
its behalf to sign this Agreement and the other documents to be delivered by it
hereunder.

SECTION 3.3 Effectiveness of Sale. Upon the Purchaser’s payment of the Purchase
Price to the Seller in accordance with Section 2.3 with respect to any
Receivables, the sale of such Receivables and the other property described in
Section 2.1(a) and the related Bill of Sale shall have occurred irrespective of
whether the conditions precedent in this Article III have been met; provided,
notwithstanding the foregoing, nothing in this Section 3.3 shall constitute a
waiver of any breach of any condition precedent in this Article III to be met or
any claims or other rights, in law or in equity, arising as a result of such
failure.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties of the Parties. The Purchaser, the
Seller and the Receivables Trust each represents and warrants as to itself, as
of each Purchase Date, as follows:

(a) Each of the Seller, the Purchaser and the Receivables Trust has been duly
organized and is validly existing and in good standing under the laws of the
state of its organization, with full power and authority to own its properties
and to conduct its business as presently conducted. Each of the Seller, the
Purchaser and the Receivables Trust is duly qualified to do business and is in
good standing as a foreign entity (or is exempt from such requirements), and has
obtained all necessary licenses and approvals, in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have an
Adverse Effect on the conduct of the Seller’s, the Purchaser’s or the
Receivables Trust’s business.

 

5



--------------------------------------------------------------------------------

(b) The sale of Contracts and related Receivables pursuant to this Agreement,
the performance of its obligations under this Agreement and the consummation of
the transactions herein contemplated have been duly authorized by all requisite
action and will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to this
Agreement or the other Transaction Documents) upon any of its property or assets
or upon that of the Seller, the Purchaser or the Receivables Trust, pursuant to
the terms of any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it, the Seller, the Purchaser or the
Receivables Trust is a party by which it, the Seller, the Purchaser or the
Receivables Trust is bound or to which any property or assets of it, the Seller,
the Purchaser or the Receivables Trust is subject, nor will such action result
in any violation of the provisions of its organizational documents or of any
statute or any order, rule or regulation of any federal or state court or
governmental agency or body having jurisdiction over it, the Seller, the
Purchaser or the Receivables Trust or any of their respective properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or any such regulatory authority or other such governmental
agency or body is required to be obtained by or with respect to the Seller, the
Purchaser or the Receivables Trust for the sale of the Contracts and related
Receivables or the consummation of the transactions contemplated by this
Agreement.

(c) This Agreement has been duly executed and delivered by the Seller, the
Purchaser and the Receivables Trust and constitutes a valid and legally binding
obligation of the Seller, the Purchaser and the Receivables Trust, respectively,
enforceable against the Seller, the Purchaser and the Receivables Trust,
respectively, in accordance with its terms, except that the enforceability
thereof may be subject to (a) the effects of any applicable bankruptcy,
insolvency, reorganization, receivership, conservatorship or other laws,
regulations and administrative orders affecting the rights of creditors
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).

(d) There is no pending or, to its knowledge after due inquiry, threatened
action or proceeding affecting it or any of its Subsidiaries before any court,
governmental agency or arbitrator, that may reasonably be expected to materially
and adversely affect its condition (financial or otherwise), operations,
properties or prospects, or that purports to affect the legality, validity or
enforceability of this Agreement. None of the transactions contemplated hereby
is or is threatened to be restrained or enjoined (temporarily, preliminarily or
permanently).

SECTION 4.2 Additional Representations and Reaffirmation of the Seller. The
Seller and the Original Seller each represent and warrant, as of each Purchase
Date with respect to the Receivables sold on such Purchase Date, as follows:

(a) Sale of Receivables. The Seller is, as of the time of the transfer to the
Receivables Trust of each Receivable being sold to the Receivables Trust by it
hereunder on the applicable Purchase Date, the sole owner of such Receivable
free from any Lien other than those released at or prior to such transfer. There
is no effective financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) now on file or registered in any
public office filed by or against the Originator, the Seller or any Subsidiary
of the Originator or the Seller or purporting to be filed on behalf of the
Originator, the Seller or any Subsidiary of the Originator or the Seller
covering any interest of any kind in any Contracts and

 

6



--------------------------------------------------------------------------------

related Receivables being transferred to the Receivables Trust by it hereunder
on such Purchase Date and the Originator and the Seller will not execute nor
will there be on file in any public office any effective financing statement (or
similar statement or instrument of registration under the laws of any
jurisdiction) or statements relating to such Contracts and related Receivables,
except (i) Contracts and related Receivables by Conn Credit I. L.P. from the
Originator, (ii) any financing statements filed in respect of and covering the
purchase of such Contracts and related Receivables by the Receivables Trust and
contribution to the Receivables Trust pursuant to this Agreement, (iii) any
financing statements filed in respect of the security interest created pursuant
to the Indenture and (iv) financing statements for which a release of Lien has
been obtained or that has been assigned to the Purchaser, Receivables Trust or
the Indenture Trustee. All filings and recordings (including pursuant to the
UCC) required to perfect the title of the Receivables Trust in each Contract or
related Receivable sold hereunder have been accomplished and are in full force
and effect, or will be accomplished and in full force and effect prior to the
time required in clause (iii) of Section 3.1 and the Seller shall at its expense
perform all acts and execute all documents necessary or reasonably requested by
the Purchaser, the Receivables Trust, the Issuer or the Indenture Trustee at any
time and from time to time to evidence, perfect, maintain and enforce the title
or the security interest of the Receivables Trust in the Contracts and related
Receivables and the priority thereof.

(b) Accuracy of Receivables Schedule Information. As of the applicable Cut-off
Date, the Receivables Schedule furnished by Seller will be in all material
respects an accurate and complete listing of all the Contracts and related
Receivables being transferred to the Receivables Trust and the information
contained therein with respect to such Contracts and related Receivables is true
and correct as of such date. All information heretofore furnished by, or on
behalf of, Seller to the Purchaser or the Indenture Trustee in connection with
any Transaction Document, or any transaction contemplated thereby, is true and
accurate in every material respect.

(c) Contracts. With respect to each Contract being transferred to the
Receivables Trust on the applicable Purchase Date, each related Receivable
(other than any 2017-PV1 Ineligible Receivables) is an Eligible Receivable.

(d) Reaffirmation of Representations. The Original Seller acknowledges and
agrees that, pursuant to the 2016-A First Receivables Purchase Agreement, the
Original Seller sold to the Seller each of the Contracts being sold by the
Seller to the Receivables Trust hereunder on the Note Initial Increase Date. In
connection with the Note Initial Increase, as of the Note Initial Increase Date
the Original Seller hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under the 2016-A First
Receivables Purchase Agreement including, without limitation, its obligations
with respect to returns and refinancings under Section 2.5 of the 2016-A First
Receivables Purchase Agreement and its obligations to purchase repossessed
Merchandise under Section 6.6 of the 2016-A First Receivables Purchase
Agreement; provided that the Original Seller and Seller acknowledge and agree
that any reference to in the 2016-A First Receivables Purchase Agreement to the
Original Seller making a payment or deposit to the “Collection Account” shall
from and after the Note Initial Increase Date refer to the Collection Account
specified in Section 8.02(a)(i) of the Indenture, (b) ratifies and reaffirms
each transfer and grant of security interest made by it under the 2016-A First
Receivables Purchase Agreement and confirms that such liens and security
interests continue to

 

7



--------------------------------------------------------------------------------

secure the obligations secured or purportedly secured under the 2016-A First
Receivables Purchase Agreement, (c) represents and warrants that (1) each of the
representations and warranties of the Original Seller under the 2016-A First
Receivables Purchase Agreement is true and correct as of the Note Initial
Increase Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or in all
respects, if qualified by any materiality or “Material Adverse Effect” or
similar qualifier) on and as of such earlier date, and (2) the 2016-A First
Receivables Purchase Agreement is in full force and effect as of the Note
Initial Increase Date and, except as amended or otherwise modified hereby, has
not been amended, restated, supplemented or otherwise modified on or prior to
the Note Initial Increase Date, and (d) agrees that all such obligations,
transfers, grants, representations and warranties described in clauses
(a) through (c) above continue in full force and effect after giving effect to
the Note Initial Increase and the transfer of such Contracts to the Receivables
Trust hereunder. The Original Seller acknowledges that it has received a copy of
the Receivables Schedule delivered to the Indenture Trustee as of the Initial
Note Increase Date, and agrees that, to the extent the Original Seller at any
time held an interest in any Receivable identified on such schedule, all such
right, title and interest held by it was transferred pursuant to the 2016-A
First Receivables Purchase Agreement irrespective of whether any bill of sale or
other instrument of transfer contemplated thereunder was executed pursuant the
2016-A First Receivables Purchase Agreement, and accordingly such the Original
Seller does not hold any interest in any such Receivable as of the Note Initial
Increase Date.

SECTION 4.3 Additional Representations of the Seller. The Seller additionally
represents and warrants, as of each Purchase Date, as follows:

(a) Location of Office and Records. The principal place of business and chief
executive office of Seller is located at 4055 Technology Forest Blvd., Suite
210, The Woodlands, TX, 77381. Originals or duplicates of any incidental Records
evidencing Contracts and related Receivables that may be kept by the Seller
shall be kept at, and only at, said offices, and Seller will not move its
principal place of business and chief executive office or permit any Records or
any books evidencing the Contracts and related Receivables that it may hold in
its possession to be moved unless (i) the Seller shall have given to the
Administrative Agent, the Purchaser and the Indenture Trustee not less than 30
days’ prior written notice thereof, clearly describing the new location, and
(ii) the Seller shall have taken such action, satisfactory to the Administrative
Agent, the Purchaser and the Indenture Trustee, to maintain the title or
ownership of the Receivables Trust and any security interest of, or any filing
in respect of title of, the Receivables Trust, in the Receivables at all times
fully perfected and in full force and effect.

(b) Trade Names. Set forth on Schedule III hereto is a complete and accurate
list of the trade names of the Seller for the five-year period preceding the
date of this Agreement.

(c) Financial Statements. The Seller has heretofore made available to the
Purchaser, the Administrative Agent, and the Indenture Trustee copies of
Consolidated Parent’s consolidated balance sheets and statements of income and
changes in financial condition as of and for the fiscal years ended January 31,
2015 and January 31, 2016, audited by and accompanied by the opinion of Ernst &
Young independent public accountants. Except as disclosed to the Indenture
Trustee and the Administrative Agent prior to the date of this

 

8



--------------------------------------------------------------------------------

Agreement, such financial statements present fairly in all material respects the
financial condition and results of operations of Consolidated Parent and its
consolidated subsidiaries as of such dates and for such periods; such balance
sheets and the notes thereto disclose all liabilities, direct or contingent, of
the Consolidated Parent and its consolidated subsidiaries as of the dates
thereof required to be disclosed by GAAP and such financial statements were
prepared in accordance with GAAP applied on a consistent basis. Since
January 31, 2016, there has been no material adverse change in the condition
(financial or otherwise), operations, properties, assets or prospects of the
Seller and its Subsidiaries.

(d) No Consent. No action, consent or approval of, registration or filing with
or any other action by any Governmental Authority (other than the UCC financing
statements required to be filed hereby) is or will be required in connection
with execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated by this Agreement, except such as have been
made or obtained and are in full force and effect.

(e) Back-Up Servicer Can Perform. Upon the delivery by the Seller to the Back-Up
Servicer, if any, of the computer tapes, disks, cassettes and related materials
(in a generally acceptable readable format) relating to the administration of
the Receivables, the Back-Up Servicer, if any, shall have been furnished with
all materials and data necessary to permit immediate collection of the
Receivables by the Back-Up Servicer, if any, without the participation of the
Seller, in such collection.

(f) Security Interest of Receivables Trust. This Agreement and all related
documents constitute a valid sale, transfer and assignment to the Receivables
Trust of all right, title and interest in the Contracts being sold on the
applicable Purchase Date and the Receivables and Related Security related
thereto and the proceeds thereof. Upon the filing of the financing statements
described in Section 3.1(iii), the Receivables Trust shall have a first priority
perfected security interest in all of the property described in Section 2.1(a)
(except to the extent such first priority perfected security interest was
assigned to the Indenture Trustee pursuant to the Indenture).

(g) Solvency. The Seller is Solvent.

ARTICLE V

GENERAL COVENANTS

SECTION 5.1 Affirmative Covenants of the Seller. So long as the Purchaser or the
Receivables Trust shall have any interest in any Contract and related Receivable
sold hereunder, the Seller shall, unless the Administrative Agent and the
Purchaser otherwise consent in writing:

(a) Financial Statements, Reports, Etc. Deliver or cause to be delivered to the
Administrative Agent, the Purchaser, the Receivables Trust and the Indenture
Trustee:

(i) as soon as available and in any event within 90 days after the end of each
fiscal year of the Consolidated Parent, a balance sheet of the Consolidated
Parent as of the end of such year and statements of income and retained earnings
and of source and application of funds of the Seller for the period commencing
at the end of the previous Fiscal Year and ending with the end of such year, in
each case setting forth comparative

 

9



--------------------------------------------------------------------------------

figures for the previous Fiscal Year, certified without material qualification
in a manner satisfactory to the Purchaser, the Administrative Agent, and the
Indenture Trustee by Ernst & Young or other nationally recognized, independent
public accountants, together with a certificate of such accounting firm stating
that in the course of the regular audit of the business of the Seller, which
audit was conducted in accordance with generally accepted auditing standards in
the United States; and

(ii) as soon as available and in any event within 45 days after the end of each
fiscal quarter, quarterly balance sheets and quarterly statements of source and
application of funds and quarterly statements of income and retained earnings of
the Consolidated Parent, certified by the chief financial or executive officer
of the Consolidated Parent (which certification shall state that such balance
sheets and statements fairly present the financial condition and results of
operations for such fiscal quarter, subject to year-end audit adjustments).

For so long as Consolidated Parent is subject to the reporting requirements of
Section 13(a) of the Exchange Act, its filing of the annual and quarterly
reports required under the Exchange Act, on a timely basis, shall be deemed
compliance with clauses (i) and (ii) of this paragraph (a).

(b) Compliance with Laws, Etc. Comply, and cause all of the Contracts related to
Receivables to comply, in all material respects with all applicable laws, rules,
regulations and orders applicable to the Seller and the Receivables, including,
without limitation, rules and regulations relating to truth in lending, retail
installment sales, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices, privacy environmental matters,
labor, taxation and ERISA, where in any such case failure to so comply could
reasonably be expected to have an adverse impact on the Receivables or the
amount of Collections thereunder. It will comply in all material respects with
its obligations under the Contracts related to Receivables.

(c) Preservation of Existence. Preserve and maintain in all material respects
its corporate existence, corporate rights (charter and statutory) and
franchises.

(d) Keeping of Records and Books of Account. Maintain and implement, or cause to
be maintained or implemented, administrative and operating procedures reasonably
necessary or advisable for the administration of all Receivables, and, until the
delivery to the Purchaser or its designee, keep and maintain, or cause to be
kept and maintained, all documents, books, records and other information
necessary or advisable for the administration of all Receivables.

(e) Performance and Compliance. Duly fulfill all obligations on its part to be
fulfilled under or in connection with the Contracts and related Receivables,
including complying with all requirements of law applicable thereto, and will do
nothing to impair the right, title and interest of the Receivables Trust in the
Contracts and related Receivables; provided, however, that an adjustment or
compromise of a Receivable pursuant to Section 2.4 shall not be deemed to be a
violation of this paragraph.

 

10



--------------------------------------------------------------------------------

(f) Location of Records. Keep the chief executive office of the Seller located
at 4055 Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381, and keep
originals or duplicates of any Records related to Contracts and related
Receivables sold hereunder that it maintains at, and only at, said offices, and
the Seller will not move its chief executive office or permit any Records and
books evidencing the Contracts and related Receivables that it may maintain to
be moved unless (i) the Seller shall have given to the Administrative Agent, the
Purchaser, the Receivables Trust and the Indenture Trustee not fewer than 45
days’ prior written notice thereof, clearly describing the new location, and
(ii) the Seller shall have taken such action, satisfactory to the Administrative
Agent, the Purchaser and the Indenture Trustee, to maintain the title or
ownership of the Receivables Trust and any security interest of, or any filing
in respect of title of, the Receivables Trust in the Contracts and related
Receivables at all times fully perfected and in full force and effect. The
Seller may not, in any event, move the location where it conducts any
administration of the Contracts and related Receivables sold hereunder from 4055
Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381, without notice to
the Indenture Trustee.

(g) Insurance. Keep its insurable properties adequately insured at all times by
financially sound and responsible insurers; maintain such other insurance, to
such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies of the same or
similar size in the same or similar businesses; maintain in full force and
effect public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it or any Subsidiary, as the case
may be, in such amounts and with such deductibles as are customary with
companies of the same or similar size in the same or similar businesses and in
the same geographic area; and maintain such other insurance as may be required
by law.

(h) Obligations and Taxes. Pay and discharge promptly when due all material
obligations, all sales tax and all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property before the same shall become in default, as well as all material
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a Lien or charge upon such properties or any part thereof;
provided, however, that it and each Subsidiary shall not be required to pay and
discharge or to cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and for which the Seller
shall have set aside on its books adequate reserves with respect thereto.

(i) Furnishing Copies, Etc. Furnish to the Administrative Agent, the Purchaser,
the Receivables Trust, the Issuer and the Indenture Trustee (i) promptly after
obtaining knowledge that a Receivable (other than a 2017-PV1 Ineligible
Receivable) was, at the time of the Receivables Trust’s purchase thereof, not an
Eligible Receivable, notice thereof; and (ii) promptly following request
therefor, such other information, documents, records or reports with respect to
the Receivables or the underlying Contracts or the conditions or operations,
financial or otherwise, of the Seller, as the Administrative Agent, the
Purchaser or the Indenture Trustee may from time to time reasonably request.

(j) Obligation to Record and Report. The Seller will treat the purchase of
Contracts and related Receivables as a sale or secured financing for tax and
financial accounting purposes (as required by GAAP) and as a sale for all other
purposes (including, without limitation, legal and bankruptcy purposes), on all
relevant books, records, tax returns, financial statements and other applicable
documents.

 

11



--------------------------------------------------------------------------------

(k) Continuing Compliance with the Uniform Commercial Code. At its expense
perform all acts and execute all documents necessary or reasonably requested by
the Administrative Agent, the Purchaser, the Receivables Trust, the Issuer or
the Indenture Trustee at any time to evidence, perfect, maintain and enforce the
title or the security interest of the Receivables Trust in the Contracts and
related Receivables sold hereunder and the priority thereof. The Seller will
execute and deliver financing statements relating to or covering the Contracts
and related Receivables sold hereunder (reasonably satisfactory in form and
substance to the Administrative Agent and the Purchaser) and the Seller will
authorize the Purchaser and the Receivables Trust to file one or more financing
statements relating to or covering the Contracts and related Receivables and the
other property described in Section 2.1(a). The Seller shall, on or prior to the
date that is sixty (60) days after the related Purchase Date, cause each
Contract related to a Receivable to be stamped in a conspicuous place (other
than with respect to Contracts the originals of which have been copied on
microfilm or optically scanned and destroyed, in each case prior to such 60th
day), with a legend stating that it has been sold, assigned and transferred to
the Receivables Trust. The Seller shall deliver the Receivable Files related to
each Contract to the Custodian; provided that while any Records evidencing
Contracts and related Receivables is in custody of the Seller, the Seller will
hold the same for the benefit of the Receivables Trust. The Seller will not file
or authorize the filing of any effective financing statement (or similar
statement or instrument of registration under the laws of any jurisdiction) or
statements relating to any Contracts and related Receivables sold hereunder,
except any financing statements filed or to be filed in respect of and covering
the purchase of the Contracts and related Receivables (i) by the Seller pursuant
to those certain purchase agreements, dated the date hereof, by and between
(I) the Seller, the Receivables Trust and the Purchaser and (II) the Seller and
the 2016-A Seller, respectively, and (ii) by the Receivables Trust pursuant to
this Agreement and the security interest created in favor of the Indenture
Trustee pursuant to the Indenture.

(l) Proceeds of Receivables. In the event that the Seller receives any
Collections in respect of Contracts and related Receivables (including, without
limitation, any in-store payments) sold hereunder, use its best efforts to
deposit or otherwise credit, or cause to be deposited or otherwise credited, in
accordance with the procedures set forth in Section 2.02 of the Servicing
Agreement.

(m) Sales Tax Refunds. Claim all amounts which may be recovered from the State
of Texas or any other state as a rebate or refund of sales taxes paid with
respect to Receivables which became Defaulted Receivables and pay such amounts
to the Purchaser as soon as practical upon receipt from the related state
refunding such amounts.

(n) Financing Statement Changes. Within 30 days after the Seller makes any
change in its, name, identity or corporate structure that would make any
financing statement filed in accordance with this Agreement seriously misleading
within the meaning of Section 9-506 of the UCC, the Seller shall give the
Administrative Agent and the Purchaser notice of any such change and shall file
such financing statements or amendments to previously filed financing statements
as may be necessary to continue the perfection of the interest of the
Receivables Trust in the Contracts and related Receivables, the Related Security
and the Receivables Files, and the proceeds of the foregoing.

 

12



--------------------------------------------------------------------------------

(o) Insurance Premiums. The Seller shall, within sixty (60) days following the
Initiation Date for any Receivable, pay to the appropriate insurance
underwriters or agents writing insurance in connection with the Contracts and
related Receivables sold hereunder the amount of insurance premiums financed in
accordance with the Credit and Collection Policies with respect to such
Receivable.

SECTION 5.2 Negative Covenants of the Seller. So long as the Purchaser or the
Receivables Trust shall have any interest in any Contracts and related
Receivables sold hereunder, the Seller shall not, unless the Administrative
Agent and the Purchaser otherwise consents in writing:

(a) Liens. Sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Lien upon or with respect to, any
Receivables sold hereunder, or any Contracts with respect thereto, or assign any
right to receive proceeds in respect thereof except as created or imposed by
this Agreement, the Indenture or the other Transaction Documents.

(b) Change in Business. Make any material change in the nature of its business
as carried on at the date hereof or engage in or conduct any business or
activity that is materially inconsistent with such business.

(c) Change in Payment Instructions to Receivables Obligors. Instruct the
Receivables Obligors on any Receivables to make any payments with respect to
such Receivables to any place other than the places specified in Section 6.1.

(d) Cause a Default. Take any action which would cause the Purchaser to be in
default under the Indenture, a copy of which has been furnished to the Seller.

(e) Mergers; Sales of Assets. Sell all or substantially all of its property and
assets to, or consolidate with or merge into, any other corporation, if the
effect of such sale or merger would cause an Event of Default, Unmatured Event
of Default, Servicer Default or Unmatured Servicer Default under this Agreement
or the Indenture. The Seller shall promptly provide written notice to each
Rating Agency (if any Rating Agency then provides a rating on the Notes) of any
such sale, consolidation or merger which would cause an Event of Default,
Unmatured Event of Default or Unmatured Servicer Default under this Agreement or
the Indenture.

(f) Accounting Changes. Make any material change (i) in accounting treatment and
reporting practices except as permitted or required by GAAP, (ii) in tax
reporting treatment except as permitted or required by law, (iii) in the
calculation or presentation of financial and other information contained in any
reports delivered hereunder, or (iv) in any financial policy of the Seller if
such change could reasonably be expected to have an Adverse Effect on the
Receivables or the collection thereof.

 

13



--------------------------------------------------------------------------------

(g) Maintenance of Separate Existence. (i) Fail to do all things necessary to
maintain its existence separate and apart from the Purchaser including, without
limitation, maintaining appropriate books and records (including current minute
books); (ii) except as required by applicable law, suffer any limitation on the
authority of its own directors and officers or partners to conduct its business
and affairs in accordance with their independent business judgment, or authorize
or suffer any Person other than its own officers and directors or partners to
act on its behalf with respect to matters (other than matters customarily
delegated to others under powers of attorney) for which a limited liability
company’s or limited partnership’s own officers and directors or partners would
customarily be responsible; (iii) fail to (A) maintain or cause to be maintained
by an agent of the Seller under the Seller’s control physical possession of all
its books and records, (B) maintain capitalization adequate for the conduct of
its business, (C) account for and manage all of its liabilities separately from
those of any other Person, including, without limitation, payment by it of all
payroll and other administrative expenses and taxes from its own assets,
(D) segregate and identify separately all of its assets from those of any other
Person, (E) maintain employees, or pay its employees, officers and agents for
services performed for the Seller or (F) allocate shared overhead fairly and
reasonably; or (iv) commingle its funds with those of the Purchaser or use the
Purchaser’s funds for other than the uses permitted under the Transaction
Documents.

ARTICLE VI

ADMINISTRATION AND COLLECTION OF RECEIVABLES

SECTION 6.1 Collection Procedures.

(a) On or before the Note Initial Increase Date, the Seller and the Purchaser
shall have established and shall maintain thereafter the system of collecting
and processing Collections of Receivables in accordance with Section 2.02 of the
Servicing Agreement.

(b) The Seller shall cause all in-store payments to be (i) processed as soon as
possible after such payments are received by the Seller but in no event later
than the Business Day after such receipt, and (ii) delivered to the Servicer or,
if a Daily Payment Event has occurred, deposited in the Collection Account, no
later than the second Business Day following the date of such receipt.

(c) The Seller and the Purchaser shall deliver to the Servicer or, if a Daily
Payment Event has occurred, deposit into the Collection Account, all Recoveries
received by it within two Business Days after the date of receipt for such
Recovery.

(d) Any funds held by the Seller representing Collections of Receivables shall,
until delivered to the Servicer or deposited in the Collection Account, be held
in trust by the Seller on behalf of the Indenture Trustee as part of the Trust
Estate.

(e) The Seller hereby irrevocably waives any right to set off against, or
otherwise deduct from, any Collections.

(f) The Seller acknowledges that Seller shall not have any right, title or
interest in and to any Note Account.

 

14



--------------------------------------------------------------------------------

SECTION 6.2 Limitation on Liability of the Seller and Others. No recourse under
or upon any obligation or covenant of this Agreement, or the Receivables, or for
any claim based thereon or otherwise in respect thereof, shall be had against
any incorporator, shareholder, employee, agent, limited partner, officer or
director, in its capacity as such, past, present or future, of the Seller or of
any successor thereto, either directly or through the Seller, whether by virtue
of any constitutory statute, or rule of law, or by the enforcement of any
assessment or penalty or otherwise; it being expressly understood that this
Agreement and the obligations issued hereunder are solely its obligations, and
that no such personal liability whatever shall attach to, or is or shall be
incurred by the incorporators, shareholders, employees, agents, limited
partners, officers or directors, as such, of the Seller or of any successor
thereto, or any of them, because of the creation of the obligations hereby
authorized, or under or by reason of the obligations, covenants or agreements
contained in this Agreement or in the Receivables or implied therefrom; and that
any and all such personal liability, either at common law or in equity or by
constitution or statute, of, and any and all such rights and claims against,
every such incorporator, shareholder, employee, agent, officer or director, as
such, because of the creation of the indebtedness hereby authorized, or under or
by reason of the obligations or covenants contained in this Agreement or in the
Receivables or implied therefrom, are hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Agreement. The
Seller, the Purchaser and the Indenture Trustee and any director or officer or
employee or agent of the Seller, the Purchaser or the Indenture Trustee may rely
in good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.

SECTION 6.3 Responsibilities of the Seller. Notwithstanding anything herein to
the contrary (i) the Seller shall perform all of its obligations under the
Credit and Collection Policies related to the Receivables to the same extent as
if such Receivables had not been transferred to the Receivables Trust hereunder,
(ii) the exercise by the Purchaser or Receivables Trust of any of its rights
hereunder shall not relieve the Seller from its obligations with respect to such
Receivables and (iii) except as provided by law, the Purchaser and the
Receivables Trust shall not have any obligation or liability with respect to any
Receivables or the underlying Contracts, nor shall the Purchaser or Receivables
Trust be obligated to perform any of the obligations or duties of the Seller
thereunder.

SECTION 6.4 Repossessed Merchandise. The Seller agrees to purchase Merchandise
repossessed by the Purchaser or the Receivables Trust from a Receivables
Obligor. The purchase price payable by the Seller will be the fair market value
of such unit of repossessed Merchandise as mutually agreed upon between the
Purchaser and the Seller. Additionally, if any Receivable becomes a Defaulted
Receivable, the Seller agrees to return to the Purchaser the amount (up to the
Receivables Principal Balance of such Receivable) of any unearned premium for
credit insurance and unearned premium (which is the amount paid by Conn’s to
fund the servicer agreements) for repair service agreements (unless such amount
has been paid directly to the Purchaser by the applicable insurance company).
Any amounts due to the Purchaser in accordance with this Section (i) shall be
paid in cash by the Seller on the next Business Day following such purchase or
cancellation, (ii) shall constitute Recoveries and (iii) shall be deposited in
the Collection Account. The Purchaser shall be responsible for delivering
repossessed Merchandise to the Seller location.

 

15



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

SECTION 7.1 Indemnities by the Seller. Without limiting any other rights that
the Purchaser may have hereunder or under applicable law, the Seller hereby
agrees to indemnify the Purchaser and the Receivables Trust (and their
respective assignees) and its officers, directors, agents, trustees and
employees (each an “PSA Indemnified Party”) from and against any and all claims,
losses and liabilities (including, without limitation, reasonable attorneys’
fees and disbursements) (all the foregoing being collectively referred to as
“PSA Indemnified Amounts”) awarded against or incurred by any of them arising
out of or resulting from the Seller’s failure to perform its obligations under
this Agreement excluding, however, PSA Indemnified Amounts to the extent
resulting from gross negligence (it being the intention of the parties that the
PSA Indemnified Party shall be indemnified for its own ordinary negligence) or
willful misconduct on the part of such PSA Indemnified Party. Such indemnity
shall survive the execution, delivery, performance and termination of this
Agreement.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 Amendments, Etc.

(a) This Agreement may be amended from time to time by the parties hereto, with
the consent of each Required Noteholder and the Administrative Agent.

(b) Prior to the execution of any amendment pursuant to this Section 8.1, the
Purchaser shall provide written notification of the substance of such amendment
to each Rating Agency (if any Rating Agency then provides a rating on the Notes)
and promptly after the execution of any such amendment, the Issuer shall furnish
a copy of such amendment to such Rating Agency (if any Rating Agency then
provides a rating on the Notes).

SECTION 8.2 Notices Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telex, facsimile or cable
communication) and mailed, telegraphed, telexed, transmitted, cabled or
delivered, if to the Seller, at its address at 4055 Technology Forest Blvd.,
Suite 210, The Woodlands, TX, 77381; if to the Purchaser, at its address at 4055
Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381; if to the
Receivables Trust, at its address at 4055 Technology Forest Blvd., Suite 210,
The Woodlands, TX, 77381; or, as to each party, at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and communications shall when mailed or telecopied be effective when
deposited in the mails, or transmitted by telecopier, respectively, except that
notices to the Purchaser pursuant to Article II shall not be effective until
received by the Purchaser.

SECTION 8.3 No Waiver; Remedies. No failure on the part of the Purchaser or the
Receivables Trust to exercise, and no delay in exercising, any right under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

16



--------------------------------------------------------------------------------

SECTION 8.4 Binding Effect; Governing Law. This Agreement shall be binding upon
and inure to the benefit of the Seller, the Purchaser and the Receivables Trust
and their respective successors and assigns, except that the Seller shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Purchaser. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until such time that
neither the Purchaser nor the Receivables Trust shall not have any interest in
any Receivables and all obligations of the Seller hereunder shall have been paid
in full; provided, however, that the indemnification provisions of Article VIII
shall be continuing and shall survive any termination of this Agreement. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas without regard to the conflict of laws principles thereof.

SECTION 8.5 Costs, Expenses and Taxes. In addition to the rights of
indemnification granted to the Purchaser and Receivables Trust under Article
VIII, the Seller agrees to pay on demand all costs and expenses of the
Purchaser, the Receivables Trust, the Administrative Agent, and the Indenture
Trustee in connection with the preparation, execution and delivery of the
Transaction Documents and the other agreements and documents to be delivered
hereunder and thereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Purchaser, the Receivables Trust and
the Indenture Trustee with respect thereto and with respect to advising the
Purchaser, the Receivables Trust and the Indenture Trustee as to their rights
and remedies under this Agreement, and all costs and expenses (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement and the documents to be delivered hereunder. In addition, the
Seller agrees to pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents to be delivered hereunder,
and agrees to hold the Purchaser and the Receivables Trust harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omitting to pay such taxes and fees.

SECTION 8.6 No Bankruptcy Petition. The Seller covenants and agrees that prior
to the date which is one year and one day after the date on which the Notes are
no longer Outstanding, it will not institute against, or join any other Person
in instituting against, the Purchaser or the Receivables Trust any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law. Each of the
Receivables Trust and Purchaser covenants and agrees that prior to the date
which is one year and one day after the date on which the Notes are no longer
Outstanding and any indebtedness under any other Permitted ABS Transaction is no
longer outstanding, it will not institute against, or join any other Person in
instituting against, the Seller any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law. This Section 8.6 shall survive the termination
of this Agreement.

SECTION 8.7 Acknowledgment of Assignments. The Seller hereby acknowledges and
consents to the assignment by the Purchaser and Receivables Trust of Contracts,
Receivables, Related Assets and other property transferred hereunder, the rights
of the Purchaser under this Agreement to the Receivables Trust, and by the
Receivables Trust to the Indenture Trustee pursuant to the Indenture. The Seller
further acknowledges that, in accordance with the terms of

 

17



--------------------------------------------------------------------------------

the Transaction Documents, the Receivables Trust and the Indenture Trustee may,
under certain circumstances exercise some or all of the rights of the Purchaser
hereunder and the Indenture Trustee may, under certain circumstances, exercise
some or all of the rights of the Receivables Trust hereunder. The parties hereto
acknowledge and agree that each of the Purchaser and the Receivables Trust and
each assignee of their respective rights hereunder shall be an assignee of any
rights of the Seller with respect to refunds of sales taxes.

SECTION 8.8 Waiver of Setoff. All payments hereunder by the Seller to the
Purchaser, by the Purchaser to Seller, by the Seller to the Receivables Trust or
by the Receivables Trust to the Seller shall be made without setoff,
counterclaim or other defense and each of the Purchaser, the Seller and the
Receivables Trust hereby waives any and all of its rights to assert any right of
setoff, counterclaim or other defense to the making of a payment due hereunder
to the Seller, the Purchaser or the Receivables Trust, as the case may be;
provided, however; that, notwithstanding the foregoing, each of the Purchaser
and Receivables Trust hereby reserves any and all of its rights to assert any
such right of setoff, counterclaim or other defense against the Seller with
respect to the Purchase Price of Receivables purchased from the Seller hereunder
in the ordinary course of the Purchaser’s and Receivables Trust’s business.

SECTION 8.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

SECTION 8.10 Counterparts. This Agreement and any amendment or supplement hereto
or any waiver granted in connection herewith may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.

SECTION 8.11 Jurisdiction; Consent to Service of Process.

(a) The Seller, the Purchaser and the Receivables Trust hereby submit to the
nonexclusive jurisdiction of any United States District Court for the Southern
District of New York and of any New York state court sitting in New York, New
York for purposes of all legal proceedings arising out of, or relating to, the
Transaction Documents or the transactions contemplated thereby. The Seller, the
Purchaser and the Receivables Trust hereby irrevocably waive, to the fullest
extent possible, any objection it may now or hereafter have to the venue of any
such proceeding and any claim that any such proceeding has been brought in an
inconvenient forum. Nothing in this Section 8.11 shall affect the right of the
Indenture Trustee or any Noteholder to bring any action or proceeding against
the Seller, the Purchaser and the Receivables Trust or any of their respective
property in the courts of other jurisdictions.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER
ARISING THEREUNDER.

 

18



--------------------------------------------------------------------------------

SECTION 8.12 Third-Party Beneficiaries. Each of the Secured Parties shall be
third-party beneficiaries of this Agreement.

SECTION 8.13 Confirmation of Intent. It is the express intent of the parties
hereto that the sale to the Receivables Trust pursuant to Section 2.1 hereof of
all of the Seller’s right, title and interest, in, to and under (i) all rights
(but not any obligations) to, in and under each Contract, including all
Receivables related thereto and all Collections received thereon after the
applicable Cut-Off Date, reflected on the Schedule of Receivables set forth on
Exhibit A of each Bill of Sale, (ii) all Related Security, (iii) the First
Receivables Purchase Agreement, (iv) all other property described in the related
Bill of Sale, (v) all products and proceeds of the foregoing, including, without
limitation, insurance proceeds, and (vi) all Recoveries relating thereto, in
each case shall be treated under applicable state law and Federal bankruptcy law
as a sale by the Seller to the Receivables Trust. However, if it is determined
contrary to the express intent of the parties that the transfer is not a sale
and that all or any portion of the assets described in Section 2.1(a) continue
to be property of the Seller, then the Seller hereby grants to the Receivables
Trust a security interest in all of the Seller’s right, title and interest in,
to and under all such assets, whether now owned or existing or hereafter arising
or acquired, to secure the Seller’s obligations under this Agreement, and this
Agreement shall constitute a security agreement under applicable law. The
Seller, the Purchaser and the Receivables Trust shall, to the extent consistent
with the Transaction Documents, take such action as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the assets
described in Section 2.1(a), such interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the terms of this Agreement and the Indenture.

SECTION 8.14 Section and Paragraph Headings. Section and paragraph headings used
in this Agreement are provided solely for convenience of reference and shall not
affect the meaning or interpretation of any provision of this Agreement.

SECTION 8.15 Interest. Without limitation to the express intent of the parties
set forth in the first sentence of Section 8.13, if the sales contemplated under
this Agreement are ever determined to constitute financing arrangements, the
parties hereto intend that Purchaser shall conform strictly to usury laws
applicable to it, if any. Accordingly, if the transactions contemplated hereby
would be usurious under applicable law, if any, then, in that event,
notwithstanding anything to the contrary in this Agreement or any other
agreement entered into in connection with this Agreement, it is agreed as
follows: (i) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
Purchaser under this Agreement or under any other agreement entered into in
connection with this Agreement shall under no circumstances exceed the Highest
Lawful Rate and any excess shall be canceled automatically and, if theretofore
paid, shall at the option of Purchaser be applied on the principal amount due
Purchaser or refunded by Purchaser to the Seller and (ii) in the event that the
maturity of any amount due is accelerated or in the event of any prepayment or
repurchase, then such consideration that constitutes interest under law
applicable to Purchaser, may never include more than the Highest Lawful Rate and
excess interest, if any, to Purchaser, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration,
prepayment or repurchase and, of theretofore paid, shall, at the option of
Purchaser be credited by Purchaser on the principal amount due to

 

19



--------------------------------------------------------------------------------

Purchaser or refunded by Purchaser to the Seller. All sums paid or agreed to be
paid to Purchaser for the use, forbearance or detention of sums due hereunder
shall, to the extent permitted under applicable law, be amortized, prorated,
allocated and spread throughout the full term of the payments until payment in
full so that the rate or amount of interest or account of such payments does not
exceed the applicable usury ceiling.

SECTION 8.16 Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association (“WTNA”), not individually or personally
but solely as Receivables Trust Trustee of the Purchaser, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Purchaser is made and intended not as personal representations, undertakings and
agreements by WTNA but is made and intended for the purpose of binding only the
Purchaser, (c) nothing herein contained shall be construed as creating any
liability on WTNA, individually or personally, to perform any covenant either
expressed or implied contained herein of the Purchaser, all such liability, if
any, being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) WTNA has made no investigation as to
the accuracy or completeness of any representations and warranties made by the
Purchaser in this Agreement and (e) under no circumstances shall WTNA be
personally liable for the payment of any indebtedness or expenses of the
Purchaser or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Purchaser under
this Agreement or any other related documents.

SECTION 8.17 Effectiveness of Agreement. Notwithstanding anything to the
contrary herein, this Agreement, including each grant of security interest
hereunder and the representations, warranties, covenants and other obligations
of the Seller, the Purchaser and the Receivables Trust shall become effective on
August 8, 2017.

[signature page follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CONN’S RECEIVABLES WAREHOUSE TRUST,

as Receivables Trust

By: Wilmington Trust, National Association, not in its individual capacity but
solely as Receivables Trust Trustee By:   /s/ Drew Davis Name:   Drew Davis
Title:   Vice President CONN’S RECEIVABLES WAREHOUSE, LLC, as Purchaser By:  
/s/ Melissa Allen Name:   Melissa Allen Title:   Director CONN APPLIANCES
RECEIVABLES FUNDING, LLC, as Seller By:   /s/ Melissa Allen Name:   Melissa
Allen Title:   Treasurer

 

Second Receivables Purchase Agreement Signature Page



--------------------------------------------------------------------------------

Solely with respect to Section 4.2. CONN CREDIT I, L.P., as Original Seller By:
  /s/ Mark L. Prior Name:   Mark L. Prior Title:   Vice President and Secretary
of Conn Credit Corporation, Inc., General Partner

Second Receivables Purchase Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

BILL OF SALE

EFFECTIVE AS OF [                ] [        ], 20[        ] (the “Effective
Date”), FOR VALUE RECEIVED, CONN APPLIANCES RECEIVABLES FUNDING, LLC (the
“Seller”), pursuant to the terms and conditions of the Second Receivables
Purchase Agreement, dated as of February 24, 2017 (the “Second Receivables
Purchase Agreement”), by and among the Seller, CONN’S RECEIVABLES WAREHOUSE
TRUST (the “Receivables Trust”) and CONN’S RECEIVABLES WAREHOUSE, LLC (the
“Purchaser”), does hereby grant a security interest, sell, assign, transfer and
convey, at the direction of the Purchaser, directly to the Receivables Trust,
all of its right, title and interest in, to and under the following:

1. All rights (but not any obligations) to, in and under each Contract,
including all Receivables related thereto and all Collections received thereon
after the applicable Cut-Off Date, reflected on the Schedule of Receivables set
forth on Exhibit A hereto, including the 2017-PV1 Ineligible Receivables set
forth in Schedule 1 thereto;

2. All Related Security;

3. The First Receivables Purchase Agreement;

4. All products and proceeds of the foregoing, including, without limitation,
insurance proceeds; and

5. All Recoveries relating thereto.

TO HAVE AND TO HOLD the same unto the Purchaser and the Receivables Trust, their
successors and assigns, forever. The Cut-Off Date for the Receivables is
[                ] [        ], 20[        ].

This Bill of Sale is made pursuant to and is subject to the terms and provisions
of the Second Receivables Purchase Agreement. Any capitalized terms used but not
defined in this Bill of Sale shall have the respective meanings assigned to
them, or incorporated into, the Second Receivables Purchase Agreement.

It is expressly understood and agreed by the parties hereto that (a) this Bill
of Sale is executed and delivered by Wilmington Trust, National Association
(“WTNA”), not individually or personally but solely as Receivables Trust Trustee
of the Receivables Trust, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Receivables Trust is made and intended not as
personal representations, undertakings and agreements by WTNA but is made and
intended for the purpose of binding only the Receivables Trust, (c) nothing
herein contained shall be construed as creating any liability on WTNA,
individually or personally, to perform any covenant either expressed or implied
contained herein of the Receivables Trust, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) WTNA has made no investigation as to the accuracy
or completeness of any representations and warranties made by the Receivables
Trust in this Bill of Sale and (e) under no circumstances shall WTNA be
personally liable for the payment of any indebtedness or expenses of the
Receivables Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Receivables Trust
under this Bill of Sale or any other related documents.

 

Bill of Sale: Exhibit A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Receivables Trust, the Seller and the Purchaser have
caused this instrument to be executed by one of its officers duly authorized to
be effective as of the date first above written.

 

CONN’S RECEIVABLES WAREHOUSE TRUST,

as Receivables Trust

By: Wilmington Trust, National Association, not in its individual capacity but
solely as Receivables Trust Trustee

By:     Name:   Title:   CONN’S RECEIVABLES WAREHOUSE, LLC, as Purchaser By:    
Name:   Title:   CONN APPLIANCES RECEIVABLES FUNDING, LLC, as Seller By:    
Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF RECEIVABLES

 

Bill of Sale: Exhibit A



--------------------------------------------------------------------------------

Schedule 1

2017-PV1 Ineligible Receivables

 

Bill of Sale: Schedule 1



--------------------------------------------------------------------------------

SCHEDULE I

RECEIVABLES SCHEDULE

[Attached as Exhibit A to the Bill of Sale]

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

OFFICES WHERE BOOKS, RECORDS, ETC.

EVIDENCING RECEIVABLES ARE KEPT

4055 Technology Forest Blvd.

Suite 210, The Woodlands, TX, 77381

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

LIST OF TRADE NAMES

CONN’S APPLIANCES RECEIVABLES FUNDING, LLC

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

2017-PV1 INELIGIBLE RECEIVABLES

[Attached as Schedule 1 to Exhibit A to the Bill of Sale]

 

Schedule IV